Title: To Thomas Jefferson from Thomas Lee Shippen, 6 July 1788
From: Shippen, Thomas Lee
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            Spa July 6 1788
          
          Your agreable letter of the 19th of June with the excellent remarks which accompany it, was presented to me 2 days ago only, on the road between Amsterdam and Spa. It had been forwarded by Messrs. Willincks to the Hague at the time when I was coming from that place to Amsterdam and was sent by the banker of Mr. Rutledge to his correspondent at Liege who delivered it to me. Your observations could not possibly have been better calculated for my purpose, nor have reached me at a more favorable time. They embrace every subject to which I was desirous of turning my attention, and come at the moment when I am passing through the countries which are the scene of them. To tell you that I admire the amiable modesty which blinds you to the merit of this little performance, no less than the performance itself, and both extremely, would be to ill express the very high sense I have of it, and it would be utterly impossible to express to you one half the gratitude I feel, for your having sent it. The style and manner of the work shall form the model of my future attempts, and when I am experiencing the advantages of it I shall always think of you Sir with thankfulness. My journey from Amsterdam to this place has been rather agreable, and I find myself now in the most delightful residence in the world. I have written to Mr. Short on the subject of both in detail, and if you are desirous of entering into it, he will have the goodness of informing you. Your attention and goodness make me suppose it possible that you would interest yourself in our lesser transactions, though I cannot justify to myself the occupying of your valuable time in relating them to you. Your advice on the subject of our future travels appears to me so  excellent, that it must be something very extraordinary which can prevent me from pursuing it. On the day after tomorrow we proceed by Aix la Chapelle to Cologne and thence up the Rhine according to your Itinerary. From Strasburg I shall have the honor of writing to you again, and my address will be poste restante at that place until the 12th of this month only. After that time you will please to send any letters which you may have for me to the care of the Post master at Berne.
          Of the riot I had heard with regret, and rejoiced at its sudden extinction. It appears from all accounts that it was by no means an alarming affair.
          The reasons you assign for the adoption of the new constitution in America after the example of Massachusetts appear to me to be the most conclusive I have met with, and I join with you Sir in praying with all my heart that the remaining States may accept it. The conjuncture seems to call loudly for the event, and I think much depends upon its being carried into execution immediately.
          Your letter gave me the first information I have received on the subject of the affair on the Missisipi, and your opinion decides mine with respect to what we ought to wish for on the occasion. Otherwise I should have thought that golden advantage at least might have been derived from a war with Spanish America.
          The letters you promise us will be the most invaluable tokens of your remembrance and regard and will always be received as such with gratitude.
          A punctual attention to the few commissions with which you have honored me, and a constant and ardent zeal of being employed in your service, are the only returns which are in my power now to make for all your kindness, but you may always confide in me as your most devoted and affectionate servant.
          
            Thos. Lee Shippen
          
          
            P.S. My father desires me in all his letters to thank you for him and to assure you of his inviolable attachment.
          
        